Case: 14-14316        Date Filed: 11/19/2015      Page: 1 of 2


                                                                       [DO NOT PUBLISH]



                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT
                              ________________________

                                     No. 14-14316
                               ________________________

                                Agency No. A206-528-973



RUBEN VEGA CRUZ,

                                                                                     Petitioner,

                                             versus

U.S. ATTORNEY GENERAL,

                                                                                  Respondent.

                               ________________________

                         Petition for Review of a Decision of the
                              Board of Immigration Appeals
                               ________________________

                                    (November 19, 2015)

Before HULL and WILSON, Circuit Judges, and MARTINEZ, ∗ District Judge.

PER CURIAM:


       ∗
         Honorable Jose E. Martinez, United States District Judge for the Southern District of
Florida, sitting by designation.
                Case: 14-14316       Date Filed: 11/19/2015      Page: 2 of 2


       Ruben Vega Cruz, a citizen of Mexico, seeks review of a final order by the

Board of Immigration Appeals (BIA), which affirmed the denial of his motion to

suppress evidence by the Immigration Judge (IJ). On appeal, Vega Cruz argues

that the BIA and IJ erred by denying his motion to suppress where he presented

prima facie evidence that the traffic stop conducted by local law enforcement was

the result of racial profiling. Further, he argues that the I-213 form, completed by

federal immigration agents during his detention subsequent to the stop, lacked

reliability because it bore no indication that the agents possessed adequate Spanish

language skills to create the document.1

       After considering the parties’ briefs, the record on appeal, and with the

benefit of oral argument, we find no reversible error. Accordingly, we affirm the

BIA’s dismissal of Vega Cruz’s appeal and deny the petition for relief.

       PETITION DENIED




       1
         Vega Cruz arguably does not address the denial of his application for cancellation of
removal on appeal. Accordingly, any claim in this regard is abandoned and we will not consider
it. See Sepulveda v. U.S. Att’y Gen., 401 F.3d 1226, 1228 n.2 (11th Cir. 2005) (per curiam). In
any event, the claim lacks merit.
                                               2